Mr. Chief Justice Clarity delivered the opinion of the court: Claimant was on the 23d day of May, 1921, operating its line of railroad in and through the State of Illinois and through the village of Ridge Farm, Vermillion county, Illinois, and it appears that said railroad transported a car containing gravel billed to the State Highway Department; that said billing was directed to the Department of Highway at Ridge Farm, and that notice was given of such shipment to agents of the defendant. It appears to this court that the gravel in question was stored and kept after such notice was given and according to the laws of the State of Illinois the claimant would be required to make charges for such storage, even if they were disposed to waive their claim and from the record we are of the opinion there is a legal liability. Therefore the only question remaining for the court to consider is the amount of the award and from the evidence the court must follow the tariff schedule filed and from all the evidence it appears that claimant is entitled to recover $98.00. Therefore claim is allowed in the sum of $98.00.